Title: Monday June 18th 1781.
From: Adams, John Quincy
To: 


       This morning I went to a bookseller’s to get the Politique Hollandois; Mr. Cerisier din’d here; after dinner I went to Mr. Sigourney’s and drank tea there; after tea I went to see Mr. Greves, he was not at home, but as I was returning I met him in the Street and went to his house with him again, we went to the Coffy house where I left Mr. Greaves, and return’d home at about 9 o’clock.
       (From Guthrie’s Grammar continued from Yesterday) Chap. 4th §: 10th.
      